Citation Nr: 0022685	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased original disability rating 
for Thygeson's eyes, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) original 
disability rating for tinnitus.  

3.  Entitlement to an increased (compensable) original 
disability rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to December 
1962 and from October 1981 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to an increased disability rating 
for Thygeson's eyes is addressed in the REMAND section.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased disability rating for 
tinnitus and headaches has been developed.

2. The veteran's tinnitus is manifested by recurrent 
symptomatology.

3.  The veteran's headaches are manifested by subjective 
complaints of daily headaches; the evidence does not show 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
greater, for tinnitus have been met.  38 C.F.R. § 4.86, 
Diagnostic Code 6260 (1999).

2.  The criteria for a compensable disability rating for 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded. Accordingly, the Board finds that the 
veteran's claims for increased disability ratings for 
tinnitus and headaches are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
that is, he has presented claims that are plausible.  He has 
not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When a 
condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

A.  Tinnitus

Service connection for tinnitus was established by means of a 
July 1998 rating action as the evidence indicated that the 
veteran developed tinnitus following exposure to loud noise 
during active duty.  A noncompensable disability rating was 
assigned effective November 11, 1997, the day after the 
veteran separated from active duty.  The veteran appeals this 
rating action and claims that his tinnitus is more severe 
than currently evaluated and that an increased disability 
rating is warranted. 

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

Tinnitus is rated under Diagnostic Code 6260 of the Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, §§ 4.87, 4.87a, Diagnostic Code 6260 (1998) (1999).  Under 
the rating criteria currently in effect, a 10 percent 
disability evaluation is warranted for recurrent tinnitus.  
Under the rating criteria in effect prior to June 10, 1999, a 
10 percent disability rating is appropriate for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  Under both the old and new schedular criteria, the 
maximum schedular rating that can be assigned for tinnitus is 
10 percent.  The Board finds that both sets of rating 
criteria are equally favorable to the veteran. 

After a review of the evidence, the Board finds that a 
compensable evaluation for tinnitus is warranted.  A June 
1998 VA audiological examination report indicates that the 
veteran reported a constant ringing tinnitus in his right ear 
only.  He indicated that this ringing had persisted for at 
least 7 to 8 years.  He also stated that this tinnitus was 
annoying as he had learned to ignore the condition.  
Additionally, at a March 1999 hearing before a RO hearing 
officer, the veteran indicated that he had constant ringing 
in both ears.  
 
As the evidence as set forth above, shows constant recurrent 
tinnitus, the Board finds that the criteria for an increased 
rating for tinnitus have been met.  38 C.F.R. § 4.86, 
Diagnostic Code 6260 (1999).  Accordingly, an increased 
disability rating of 10 percent, but no greater, is 
appropriate.

B. Headaches

Service connection for headaches was established by means of 
a July 1998 rating action as service medical records indicate 
inservice treatment and diagnosis of this disorder.  A 
noncompensable disability rating was assigned effective 
November 11, 1997, the day after the veteran separated from 
active duty.  The veteran appeals this rating action and 
claims that this headache disability is more severe than 
currently evaluated and that an increased disability rating 
is warranted.

While the veteran does not have a diagnosis of migraines, his 
headaches are closely analogous both in in location and 
symptomatology to migraines.  Accordingly, the veteran's 
headaches are currently rated as analogous to migraines under 
Diagnostic Code 8100.  See 38 C.F.R. § 4.20 (1999).  A 10 
percent disability rating contemplates characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A noncompensable evaluation is appropriate 
for less frequent attacks.  38 C.F.R. § 4.124a (1999).  

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, his claim fails.  

A February 1998 VA examination report indicates that the 
veteran complained of headaches occurring once a week with a 
two-hour duration.  He stated that he had never seen a 
physician for treatment of his headaches.  His headaches are 
precipitated by stress, fatigue, and sleep deprivation.  The 
pain is bifrontal in location and throbbing in nature.  The 
veteran did not describe any nausea, vomiting, photophobia, 
phonophobia, nor any focal neurological symptoms.  The 
examination report indicated that the headaches were 
incapacitating; however, the veteran had never missed work 
due to his headaches. 

At a March 1999 hearing before a RO hearing officer, the 
veteran indicated that he experienced headaches secondary to 
his eye disability.  He indicated that he tried not to take 
any medication other than aspirin for this condition.  He 
indicated that the headaches occur daily.  He stated that he 
works as a counselor at a prison and has to close his eyes 
during breaks at work.  At the end of the day, he has to 
close his eyes for a couple of hours.  He indicated that he 
occasionally gets nauseous due to his headaches.  The veteran 
indicated that his headaches did not incapacitate him; 
rather, he did not want to do anything due to his headaches.  
He stated he did not have headaches when he was not having 
eye symptoms.  

While the evidence, as set forth above, shows that the 
veteran has headaches, the evidence does not show that his 
headaches result in characteristic prostrating attacks 
averaging one in two months over last several months.  
Although, the 1998 examination report indicates that the 
veteran has incapacitating headaches, he did not have to miss 
work due to these and remains employed as a prison counselor.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a headache 
disability as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8100 (1999).


ORDER

An increased disability rating of 10 percent, but no greater, 
for tinnitus is granted, subject to the laws and regulations 
governing the payment of VA benefits.  A compensable 
disability rating for headaches is denied.


REMAND

As indicated previously, a claim that a condition has become 
more severe is generally well grounded.  The Board finds that 
the veteran's claim for an increased disability rating for 
Thygeson's eyes (superficial punctate keratitis) is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, he has presented a claim that is 
plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

If a report does not contain sufficient detail, it is 
incumbent upon the Board to return the report as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999). The 
evidence shows that the veteran's eyes were examined during a 
February 1998 VA examination and a December 1998 outpatient 
treatment appointment.  However, the Board finds that neither 
examination is adequate for rating purposes.  

The veteran's Thygeson's eyes (superficial punctate 
keratitis) are currently evaluated under Diagnostic Code 
6001.  Under these criteria, keratitis, in chronic form, is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity with an additional rating of 10 percent 
during continuance of active pathology.  While the 
aforementioned examination reports indicate a diagnosis of 
Thygeson's eyes and include findings for visual acuity, the 
reports do not appear to discuss the veteran's symptomatology 
in light of the rating criteria.  Neither report discusses 
whether the veteran's eye disability results in field loss, 
pain, rest-requirements, or episodic incapacity.  The Board 
notes that at a February 1999 RO hearing the veteran 
indicated that his eye condition causes pain and requires 
daily rest of approximately 2 hours duration.  The Board of 
Veterans' Appeals finds that the February 1998 VA examination 
and December 1998 VA outpatient treatment reports are 
inadequate for rating purposes and must be returned for 
evaluation of the symptomatology in light of the pertinent 
rating criteria.

Additionally, the February 1998 examination report and the 
December 1998 outpatient treatment record are handwritten and 
difficult to read, and both records contain numerous 
abbreviations and shorthand remarks.  As the records are 
confusing, the Board feels that further any additional 
clarification, examination or addendum should be typewritten 
and should avoid the use of unnecessary abbreviations.  

Accordingly, for the reasons set forth above, the case is 
REMANDED for the following development:

1.  The RO should forward the veteran's 
claims folder, a copy of this REMAND, and 
a copy of the pertinent rating criteria 
to either the author of the February 1998 
VA examination or the author of the 
December 1998 outpatient treatment record 
for comment on the veteran's 
symptomatology in light of the relevant 
rating criteria.  Any supplemental report 
or addendum should be typewritten and 
should avoid the use of abbreviations 
wherever possible.  In particular the 
examiner should:

a.  Indicate on the face of  the 
supplemental report or addendum that 
he or she has reviewed the veteran's 
claims folder;

b.  Indicate whether any, or all, of 
the following symptoms result from 
the veteran's Thygeson's eyes:  
1)  impairment of visual 
acuity;
2)  field loss;
3)  pain; 
4)  rest-requirements; or 
5)  episodic incapacity.

c.  Discuss the severity of any 
symptomatic manifestation identified 
above.  

2.  If neither author is available or is 
unable to supply the requested 
information, the veteran should be 
scheduled for a new VA examination.  The 
veteran's claims folder, a copy of this 
REMAND, and a copy of the pertinent 
rating criteria should be made available 
to the examiner prior to the examination.  
Prior to the scheduling of the 
examination, the RO should apprise the 
veteran of the consequences of a failure 
to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655. All 
communications with the veteran must be 
documented.  Any indicated tests or 
studies should be accomplished.

The examination report should be 
typewritten and should avoid the use of 
abbreviations wherever possible.  In 
particular the examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the veteran's claims 
folder;

b.  Indicate whether any, or all, of 
the following symptoms result from 
the veteran's Thygeson's eyes:  
1)  impairment of visual 
acuity;
2)  field loss;
3)  pain; 
4)  rest-requirements; or 
5)  episodic incapacity.

c.  Discuss the severity of any 
symptomatic manifestation identified 
above.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

